Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.222 Filed 12/04/20 Page 1 of 52




 MATTHEW KERRY (P81793)
 Attorney for Plaintiffs
 214 S. Main Street, Suite 200
 Ann Arbor, Michigan 48104
 (734) 263-1193
 matt@kerrylawpllc.com

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN

  TWIN FLAMES UNIVERSE.COM INC., a
  Michigan corporation; MIND ALIGNMENT
  PROCESS INC., a Michigan corporation;                   Case No.: 2:20-cv-11659-GAD-DRG
  JEFFREY AYAN, an individual resident of
  Michigan; and SHALEIA AYAN, an individual
  resident of Michigan,

                 Plaintiffs,

  vs.

  LISA ELLE GIACOMINI a/k/a ELLE GAIA
  d/b/a TWIN FLAMES GAIA a/k/a ASCENDED
  WELLNESS, an individual resident of
  Colorado; ARCELIA FRANCIS HUGUES f/k/a
  JOHN FRANCIS HUGUES d/b/a TWIN
  FLAME TRANSCENDENCE, an individual
  resident of New York; ADAM KATSALE a/k/a
  ADAM NAMASTE d/b/a ASCENSION
  EXPRESS, an individual resident of New York;
  and ELIZABETH “SHAKTI” KALOCZI d/b/a
  RISE SHAKTI, an individual resident of the
  United Kingdom,

                 Defendants.


                         DECLARATION OF JUSTIN MERCER ESQ.

        I, Justin Mercer, Esq., declare that the following is true and correct:

        1.      I am an attorney duly licensed to practice law in the state and federal courts of

 New York and New Jersey, as well as the District of Colorado. I am an associate with Lewis &

 Lin LLC, outside litigation counsel for the Plaintiffs in the action referenced herein, and make
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.223 Filed 12/04/20 Page 2 of 52




 this declaration in support Plaintiffs’ motion to extend time for service, for expedited discovery

 and for leave for alternative service pursuant to Rule 4(f)(3) (“Motion”).

        2.      I make this declaration upon personal knowledge, publicly available documents,

 and conversations with Plaintiffs representatives and/or documents and business records

 provided to me by Plaintiffs.

        A. Attempts of Service on Defendant Giacomini

        3.      On June 26, 2020, Plaintiffs engaged a process server to attempt service upon all

 the defendants. Plaintiffs timely and properly served Defendants Adam Katsale and Arcelia

 Hugues. Mr. Katsale answered the complaint and Ms. Hugues responded to the complaint by

 way of motion.

        4.      Between June 26 and July 3, 2020, Plaintiffs’ process server attempted to serve

 Defendant Giacomini at her last known residence in Colorado. See Exhibit A.

        5.      However, Plaintiffs’ process server was unsuccessful in serving Ms. Giacomini

 after three attempts. See id.

        6.      Then, from July 4, 2020 to August 4, 2020, Plaintiffs sought information from

 third parties to locate Ms. Giacomini’s whereabouts.

        7.      Without much success, on August 4, 2020, Plaintiffs engaged another process

 server to perform a skip trace as to Ms. Giacomini’s physical address. See Exhibit B.

        8.      Plaintiffs’ process server informed Plaintiffs that the address that Plaintiffs

 located as to Ms. Giacomini’s residence was accurate based on their searches. See id.

        9.      As a result, between August 4-7, 2020, Plaintiffs’ process server again attempted

 to serve Defendant Giacomini at her residence in Colorado. See Exhibit C.




                                                  2
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.224 Filed 12/04/20 Page 3 of 52




        10.     However, this time, Plaintiffs’ process server was informed by the residents that

 Ms. Giacomini no longer lived there, and they did not know where Ms. Giacomini resided.

        11.     Given that Ms. Giacomini is alleged to have been engaged in a civil conspiracy

 with other defendants, Plaintiffs expected to engage in informal discovery with either Defendants

 Katsale or Hugues as to their knowledge of Ms. Giacomini’s whereabouts.

        12.     However, as stated, there has been no Rule 26(f) conference, thus Plaintiffs could

 not engage in discovery with Katsale or Hugues.

        13.     At all relevant times, Defendant Giacomini communicated and/or engaged with

 Plaintiffs via email and online. Prior to the filing of this action, Defendant Giacomini emailed

 Plaintiffs directly via the email address, <twinflamegaia@gmail.com> (See Exhibit D).

        14.     Defendant Giacomini is the registrant and contact for her businesses’ domain

 names <www.twinflaimesgaia.com> and <ascendedwellness.net>. See Exhibit E.

        B. Attempts of Service on Defendant Kaloczi

        15.     Defendant Kaloczi is believed to be a resident of the United Kingdom.

        16.     Between July 9 and August 10, 2020, Plaintiffs’ UK process server attempted to

 serve Defendant Kaloczi at her last known residence in the UK. See Exhibit F.

        17.     However, Plaintiffs’ UK process server was unsuccessful in serving Ms. Kaloczi

 after four attempts.

        18.     Ms. Kaloczi’s website <riseshakti.com> and Facebook page for her business

 “RISE SHAKTI” (https://www.facebook.com/ShaktiShivaPilates/) listed the same address that

 Plaintiffs attempted service—132 Cottonmill Lane, Saint Albans, UK AL1 2ez. See Exhibit G.

        19.     As such, from August 11, 2020 to September 1, 2020, Plaintiffs’ UK process

 server made an additional six attempts at the Cottonmill Lane address. See Exhibit H.




                                                  3
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.225 Filed 12/04/20 Page 4 of 52




        20.     Without much success, on September 2, 2020, Plaintiffs engaged their UK

 process server to perform a skip trace as to Ms. Kaloczi’s physical address. See Exhibit I.

        21.     However, Plaintiffs’ UK process server informed Plaintiffs that they could not

 locate another viable address based on their searches, but noted that as recently as August 14,

 2020, Defendant Shakti appeared to have broadcast live video from the Pilates studio at the rear

 of the Cottonmill Lane address. See Exhibit J.

        22.     As a result, after September 4, 2020, Plaintiffs’ process server attempted to

 monitor the Cottonmill Lane address to notice if there was any activity at the address, but found

 none. See Exhibit K.

        23.     That said, Defendant Kaloczi communicated with Plaintiffs extensively via email

 and online in forums and video chats before this action was filed.

        24.     In addition, there might be additional methods of serving Defendant Kaloczi and

 apprising her of this lawsuit.

        25.     Defendant Kaloczi is the registrant and contact for her business’s domain name

 <www.riseshakti.com> and <www.Elizabethshaktikaloczi.com>.

        26.     On www.riseshakti.com, Defendant Kaloczi lists her contact email address as

 <inspire@riseshakti.com> and invites customers to visit her YouTube and Facebook business

 pages. See Exhibit L.

        27.     As set forth in the Complaint, Defendant Kaloczi made false statements about

 Plaintiffs via videos posted on her business YouTube and Facebook pages. See Exhibit M.

        28.     Her business’s Facebook and YouTube accounts indicate that she resides in

 “London, United Kingdom” and “Saint Albans, United Kingdom” respectively, and that she may




                                                  4
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.226 Filed 12/04/20 Page 5 of 52




 also be contacted via email at the following email addresses:

 <info@elizabethshaktikaloczi.com> and <elizabethshaktikaloczi@gmail.com>.

        29.     I respectfully request that the Court grant Plaintiffs’ Motion.



 I declare that the foregoing is true and correct.

        Dated: December 4, 2020


                                                         ____________________________
                                                               JUSTIN MERCER




                                                     5
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.227 Filed 12/04/20 Page 6 of 52




                Exhibit A
10/9/2020   Case 2:20-cv-11659-GAD-DRGhttps://www.served.com/Not
                                          ECF No. 17-1, PageID.228                   Filed 12/04/20 Page 7 of 52
                                                                 Served.aspx?gssno=20200626153945


                                                      Your process has been NOT SERVED

                                                      Guaranteed Subpoena Service, Inc.
                                                      P.O. BOX 2248, UNION, NJ 07083
                                                 Phone: (800) 672-1952 Fax: (908) 688-0885
                                                 Tax ID: XX-XXXXXXX Email: Info@Served.com
                                                              www.Served.com



     GSS#                           20200626153945
     Docket/Case#                   2 20 CV 11659 GAD DRG
     Claim/File#
     Plaintiff                      TWIN FLAMES UNIVERSE.COM INCORPORATED, A MICHIGAN CORPORATION, ET AL
     Defendant                      LISA ELLE GIACOMINI, ET AL
     Entity                         LISA ELLE GIACOMINI
                                             THIS IS NOT AN AFFIDAVIT OF DUE DILIGENCE
     Address:                       7700 LESLIE DR. LOVELAND CO 80537
     Court Date:
     Due Date:                      7/3/2020 12:00:00 AM
     Attorney                       MATTHEW KERRY, ESQ.
     Serving:                       HOME
     Documents:                     SUMMONS AND COMPLAINT

     We were unable to serve your process for the following reason(s):
                                         THIS IS NOT AN AFFIDAVIT OF DUE DILIGENCE
     [ ] Evading                                                                   [ ] Unknown at address
     [ ] Address does not exist                                                    [ ] Moved
     [ ] Cancelled

            We may be able to serve your process if we have your authorization to further investigate this matter. Please select one of the
                                                                  options below.
     NOTE: ALL INVESTIGATIVE WORK PERFORMED BY SPARTAN DETECTIVE AGENCY, NJ LICENSE 2392
     [x] WE RECOMMEND SEARCH:                                                      AUTHORIZATION FOR ADVANCED SEARCH
                                                                                   [x] Afﬁdavit of Due Diligence $40 NJ Only, $55 Other
     [x] Skip Trace - $75.00 - No Find, No Pay
                                                                                   States
     [ ] Postal Forwarding - Call (877) SDA - 2009                                 [ ] Stake Out - For Hours
     [ ] DMV - MVC - Call (877) SDA - 2009                                         [ ] Corporate Search - $85
     Authorizing Signature:_______________________________                         Date____/___/_________
     To order search please check desired box, sign and fax back to us immediately at: (888) 224-4405




https://www.served.com/Not Served.aspx?gssno=20200626153945                                                                                   1/1
12/4/2020   Case 2:20-cv-11659-GAD-DRG ECF
                                        LewisNo.  17-1,
                                              & Lin,      PageID.229
                                                     LLC Mail                Filed 12/04/20 Page 8 of 52
                                                              - LISA ELLE GIACOMINI



                                                                                                    Justin Mercer <justin@ilawco.com>



  LISA ELLE GIACOMINI
  OOSPending <oospending@served.com>                                                                          Wed, Jul 29, 2020 at 2:46 PM
  To: "justin@ilawco.com" <justin@ilawco.com>


    Hi, do you have a photo, my server is requesting a photo to serve



    Alexza Taylor



    Out of State Customer Service




    Guaranteed Subpoena Service - "If we don't serve it, you don't pay"

    1-800-672-1952 ext 140

    1-908-687-0056 ext 140



    2009 Morris Avenue

    Union, NJ 07083



    OOSPENDING@SERVED.COM

    (908) 687-0056 (ext. 140)

    (908) 688-0885 (fax)



    Voted the Best in New York, Pennsylvania, Connecticut and New Jersey



    This email and any attachments transmitted with it are intended for official use only by the person or entity to which they
    are addressed and may contain information from Guaranteed Subpoena Service, Inc. that is privileged, confidential and
    exempt from disclosure under applicable law. If you are not the intended recipient, you are hereby notified that any
    disclosure, dissemination, distribution or copying of this e-mail and any attachment(s) is strictly prohibited. No
    representation is made on the accuracy or completeness of the information contained in this electronic message. If you
    have received this transmission in error, please notify the sender by return email and permanently delete the original and
    any copy of this message, its attachments, and backups or printouts thereof.




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1673578059700872282&simpl=msg-f%3A1673578059700872282   1/1
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.230 Filed 12/04/20 Page 9 of 52




                Exhibit B
10/9/2020 Case    2:20-cv-11659-GAD-DRG ECF No.
                                             Lewis17-1,    PageID.231
                                                   & Lin, LLC                  Filed 12/04/20 Page 10 of 52
                                                              Mail - RE: Skip Trace



                                                                                                                      Justin Mercer <justin@ilawco.com>



 RE: Skip Trace
 Aline Frisch <licensed2serve@aol.com>                                                                                              Fri, Aug 7, 2020 at 6:23 PM
 Reply-To: Aline Frisch <licensed2serve@aol.com>
 To: "justin@ilawco.com" <justin@ilawco.com>

    Justin I was successful in obtaining Lisa Giacomini SS# and confirmed her address as same. With respect to Andrea M
    Scott, her address is also the same. Call me if you require any Additional Info, Aline


    -----Original Message-----
    From: Justin Mercer <justin@ilawco.com>
    To: Aline Frisch <licensed2serve@aol.com>
    Sent: Wed, Aug 5, 2020 10:02 am
    Subject: Re: Skip Trace

    I am not sure these are accurate, but here is what I have:

    Lisa Giacomini - August 14, 1988; (970) 232-8035 or (970) 541-8241; no SSN known

    Andrea M. Scott - Sep 12, 1988; (407) 852-9069 or (863) 212-0020 or (863) 873-6013; no SSN known

    With this limited info, how long do you think it would take to run a trace? I just want to give the client an idea of the
    timeline.

    Thanks,
    Justin

    Justin Mercer
    Associate




    justin@iLawco.com
    81 Prospect Street, Suite 8001 | Brooklyn, NY 11201
    tel. (718) 243-9323 Ext. 6 | fax. (718) 243-9326
    iLawco.com | TrademarkAttorneys.com | Defamation.NYC
    This electronic message transmission contains information from this law ﬁrm which may be conﬁdential or privileged. The information is intended to be for the
    use of the individual or entity named above. If you are not the intended recipient, be aware that any disclosure, copying, distribution or use of the contents of
    this information is prohibited.



    On Wed, Aug 5, 2020 at 9:16 AM Aline Frisch <licensed2serve@aol.com> wrote:
     Justin do you have a last known phone#, Dob and ss#
       On Tuesday, August 4, 2020 Justin Mercer <justin@ilawco.com> wrote:
       Hey Aline:

       I hope all is well.

       We have a couple of defendants in separate cases that we are having trouble locating.

       Could you run a skip trace on the two defendants named in the attached summonses?

       The last known address we have found are also listed therein. Let me know if you have any questions.

       Best,
https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1674407069983634685&dsqt=1&simpl=msg-f%3A1674407069983…                             1/2
10/9/2020 Case   2:20-cv-11659-GAD-DRG ECF No.
                                            Lewis17-1,    PageID.232
                                                  & Lin, LLC                  Filed 12/04/20 Page 11 of 52
                                                             Mail - RE: Skip Trace
      Justin

      Justin Mercer
      Associate




      justin@iLawco.com
      81 Prospect Street, Suite 8001 | Brooklyn, NY 11201
      tel. (718) 243-9323 Ext. 6 | fax. (718) 243-9326
      iLawco.com | TrademarkAttorneys.com | Defamation.NYC
      This electronic message transmission contains information from this law ﬁrm which may be conﬁdential or privileged. The information is intended to be for
      the use of the individual or entity named above. If you are not the intended recipient, be aware that any disclosure, copying, distribution or use of the
      contents of this information is prohibited.




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1674407069983634685&dsqt=1&simpl=msg-f%3A1674407069983…                       2/2
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.233 Filed 12/04/20 Page 12 of 52




                 Exhibit C
12/4/2020 Case Lewis
               2:20-cv-11659-GAD-DRG                     ECF
                     & Lin, LLC Mail - Guaranteed Subpoena       No.
                                                           Service, Inc. 17-1,  PageID.234
                                                                         Was Unable                   Filed
                                                                                    To Serve Your Process      12/04/20
                                                                                                          Regarding            Page
                                                                                                                    2 20 CV 11659     13 of
                                                                                                                                  GAD DRG    52ELLE G…
                                                                                                                                          (LISA



                                                                                                       Justin Mercer <justin@ilawco.com>



  Guaranteed Subpoena Service, Inc. Was Unable To Serve Your Process Regarding 2
  20 CV 11659 GAD DRG (LISA ELLE GIACOMINI)
  NotServed@served.com <NotServed@served.com>                                                                       Fri, Aug 7, 2020 at 3:36 PM
  To: justin@ilawco.com




                  YOUR PROCESS HAS NOT BEEN SERVED
                                  Guaranteed Subpoena Service
                                    Now Offers Video Service




                                                                   Learn More




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1674396534520476610&dsqt=1&simpl=msg-f%3A1674396534520…        1/2
12/4/2020 Case Lewis
               2:20-cv-11659-GAD-DRG                     ECF
                     & Lin, LLC Mail - Guaranteed Subpoena       No.
                                                           Service, Inc. 17-1,  PageID.235
                                                                         Was Unable                   Filed
                                                                                    To Serve Your Process      12/04/20
                                                                                                          Regarding            Page
                                                                                                                    2 20 CV 11659     14 of
                                                                                                                                  GAD DRG    52ELLE G…
                                                                                                                                          (LISA

                   GSSNo: 20200626153945
                   ATTORNEY: MATTHEW KERRY, ESQ.
                   DOCKET: 2 20 CV 11659 GAD DRG
                   ENTITY: LISA ELLE GIACOMINI
                   ADDRESS: 7700 LESLIE DR.
                   LOVELAND CO 80537
                   REASON:
                   NOTES: OLDER COUPLE STATED SHE DOES NOT LIVE THERE
                   AND THEY DO NOT KNOW WHERE SHE LIVES, THE SERVER
                   WAS TOLD TO STAY OFF THEIR PROPERTY AND TO NOT
                   RETURN Not Served Notiﬁcation Sent By Alexza Taylor ---
                   8/7/2020 3:35:57 PM

                   Please click here for more information on this particular service.

                   If reason for non-service is not checked in the link, it should
                   appear on your faxed copy as well as your mailed copy.

                   To view status of all services please visit
                   https://www.served.com/webstatus.aspx and input your FirmID of
                   LE042428.


                                       "If we don't serve it, you don't pay!"®
                                               Anywhere in the U.S.A.

                  Guaranteed Subpoena Service,Inc. | 800.672.1952 | 2009 Morris Avenue Union, NJ 07083
                                                    www.Served.com




                         Guaranteed Subpoena Service, Inc. | 2009 Morris Avenue, Suite 101, Union, NJ 07083

                                                                    Unsubscribe



     This email and any attachments transmitted with it are intended for official use only by the person or entity to which they
     are addressed and may contain information from Guaranteed Subpoena Service, Inc. that is privileged, confidential and
        exempt from disclosure under applicable law. If you are not the intended recipient, you are hereby notified that any
           disclosure, dissemination, distribution or copying of this e-mail and any attachment(s) is strictly prohibited. No
      representation is made on the accuracy or completeness of the information contained in this electronic message. If you
     have received this transmission in error, please notify the sender by return email and permanently delete the original and
                            any copy of this message, its attachments, and backups or printouts thereof.

          No-Serve.pdf
          31K




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1674396534520476610&dsqt=1&simpl=msg-f%3A1674396534520…        2/2
          Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.236 Filed 12/04/20 Page 15 of 52
                                                                                                                      20200626153945

          Guaranteed Subpoena Service, Inc.
        P.O. Box 2248 - Union, New Jersey 07083
             (908) 687-0056 (800) 672-1952
         Fax: (908) 688-0885 Tax ID XX-XXXXXXX
                    www.Served.com




                                                                                            YOUR PROCESS 20200626153945 Was
                          LEWIS & LIN LLC.                                                                   NOT SERVED!
                      MATTHEW KERRY, ESQ.
                      81 PROSPECT ST # 8001
                       BROOKLYN NY 11201                                                         NOT Served Date/Time: 1/1/0001



               Visit us at www.SERVED.com to get the latest status of your process. Your FirmID is: LE042428

NOT Served Upon:                  LISA ELLE GIACOMINI
At HOME :                         7700 LESLIE DR. LOVELAND CO 80537
In the Case/Docket:               2 20 CV 11659 GAD DRG             Claim:
Plaintiff:                        TWIN FLAMES UNIVERSE.COM INCORPORATED, A MICHIGAN CORPORATION, ET AL
Defendant:                        LISA ELLE GIACOMINI, ET AL
Attorney:                         MATTHEW KERRY, ESQ. Phone: 7182439323 Fax: 7182439326 Email:
Firm:                             LEWIS & LIN LLC.
                                  81 PROSPECT ST # 8001 BROOKLYN NY 11201

         VIDEO OF OUR ATTEMPTS ARE FREQUENTLY AVAILABLE AT A REASONABLE COST
                       EFFECTIVE 8/6/18 - WHEN AND WHERE AVAILABLE


                         AUTHORIZATION FOR ADVANCED SEARCH
                 Note: all investigative work is performed by Spartan Detective Agency, NJ License 2392
       To order search check desired box, sign authorization and fax back to us immediately at 888-224-4405
      *PLEASE BE ADVISED THAT IF THE SOCIAL SECURITY NUMBER OR TAX ID IS NEEDED FOR A SEARCH THERE WILL BE A $60/$150 FEE.


[ ] Social Security Search $60 find or no find                           [ ]* Affidavit of Due Diligence $40 NJ only, $55 other states

[ ] Skip Search* - $75.00 - no find, no pay                              [ ] Corporate Search - $85 anywhere in U.S.

[ ] Postal Forwarding $60 anywhere in U.S                                [ ] (SDA) Stake Out/Inv $125/hr | (GSS) - Wait Time $100/hr (NJ)
                                                                         $150/hr Out of State (circle one) - Auth Hours
[ ] DMV - MVC $60 NJ only, $110 other states
                                                                         _________________________________                     ___/___/_______
[ ] VIDEO EVIDENCE $79.99 if available                                   AUTHORIZING SIGNATURE                                DATE
Sales Tax of 6.625% Applies



 PLEASE FAX SIGNED AUTHORIZATION TO (888) 224-4405 OR CALL (877) SDA-2009 TO REACH SPARTAN DETECTIVE AGENCY
                            OR CALL (800) 672-1952 TO REACH GUARANTEED SUBPOENA SERVICE
We were unable to serve your process for the following reason:

OLDER COUPLE STATED SHE DOES NOT LIVE THERE AND THEY DO NOT KNOW WHERE SHE LIVES, THE SERVER
WAS TOLD TO STAY OFF THEIR PROPERTY AND TO NOT RETURN

                         ***THIS FORM DOES NOT CONSTITUTE A LEGAL DUE DILIGENCE AFFIDAVIT***
  The specific reasons for failure to serve are available from us in an Affidavit Form, Signed and Notarized for $40 in NJ and $55 in all other states.
                                                    Check the box above and return for the affidavit.
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.237 Filed 12/04/20 Page 16 of 52




                 Exhibit D
012314545Case 2:20-cv-11659-GAD-DRG 6789ÿÿ
                                     ECF    ÿ17-1,
                                          No.   ÿÿ
                                                       ÿÿÿ
                                                      PageID.238      
                                                                     Filed 12/04/20                 Page 17 of 52


                                                                             6789:ÿ<:==>9ÿ?:789:@A@B:==>9CDB:87@AEBF

 GHIJÿKLM6NMÿOPÿKLM6NMÿQ6RMÿ<MÿS6TTTTTTR
 QGUÿ<:V:D>B>VWÿX9Y-87$&Y9/$0$78Y8"$7$YZ"789!%#7[                                        \$]ÿ$ÿ22]ÿ4545ÿ8ÿ+5+ÿ
 #ÿ98ÿ8$ÿX98!%!78$Z"789!%#7[
          ÿ#080$ÿ7$ 8"$ÿ
    0#7ÿM77>ÿ^:8:ÿX9Y-87$"898Z"789!%#7[
   _8$ÿ&$!]ÿ̀&!ÿ22]ÿ4520]ÿ354ÿ!7!
   &,a$%ÿÿÿÿÿÿ
   #ÿ_$8YY8ÿ9$0%$ÿX78Y8"$7$YZ9Y-87$&Y9/$0$!%#7[
   bÿÿ_ccÿ
   8%&8dÿ$8$ÿ%#Y9$0ÿ9ÿ7dÿ,0$8(ÿ&ÿ$$0ÿ#ÿ e!ÿ,$%8&$ÿbÿÿfggÿfgbe
   fbgÿfÿ e!ÿ_cÿ!ÿÿ\ÿe_ÿbÿ'ÿ\ÿe_ÿ6_ÿÿeb_ÿ ÿbÿbÿ\f_
   \ÿf_'ÿe_ÿbÿÿgÿ6ÿf'ÿY#ÿ8hÿa&ÿ7$ÿbh7ÿ%##9Y"ÿ$8089#Yÿ8Yÿbÿ8/$ÿY#ÿ9$8ÿ,$%8&$
   a$--ÿ8Yÿ8$98ÿ89ÿ#!ÿÿbÿbÿ\iÿÿbgÿbÿÿebg6ÿeÿ_ggÿÿbÿb!ÿ_fÿ
   \ÿ6_ÿbg6ÿÿie[ÿeÿÿfÿg\ÿeÿbÿbg6ÿfÿgÿbg6
   fbgÿÿÿiÿi!ÿÿd$ÿd#&ÿ9ÿ-$$ÿ8ÿbÿ87ÿ9Yÿ8Yÿ&$ÿ0$89Y"ÿ9ÿ,$%8&$ÿ#ÿ-08"9$ÿ$ÿ$"#ÿ9ÿ8ÿ9
   #$ÿ9!ÿd#&ÿ#Yÿ8/$ÿ8Ydÿ&$!ÿbÿ9ÿ$ÿd#&ÿ8ÿ#7"ÿbÿ#Yÿ9($ÿ9ÿ#ÿb7ÿa&ÿ"#YY8ÿ8dÿ8ÿ9ÿ$0#Yÿ9ÿ8/9Y"
   8Yÿ&$ÿ9ÿ7dÿ78a$9%ÿ$-ÿ,$%8&$ÿbÿ87ÿ#ÿ-08"9$!ÿ
   \ÿ\
   a&ÿ#ÿ$ÿd#&ÿ(Y#!ÿbÿ#&ÿ9($ÿ#ÿ8(ÿ8ÿd#&ÿ$8$ÿ0$-089Yÿ-0#7ÿ&9Y"ÿ7dÿ9Y$$%&8ÿ0#$0dÿ977$98$dÿ9Yÿ8ÿ#-
   d#&0ÿ780($9Y"]ÿ$,9$]ÿ7$98ÿ8Yÿ7#0$!ÿÿ ÿiÿb6ÿieÿ_ÿgÿjÿfb6ÿÿbge_bg6ÿief
   effgÿfbg6ÿb6]ÿÿ8ÿbÿ_ÿ\bÿiÿ6fiÿ8Yÿ7dÿ978"$ÿ9Yÿ8ÿ0$%#09Y"ÿb
   8/$ÿY#ÿ"9/$Yÿd#&ÿ$"8ÿ09"ÿ#ÿ&$ÿY#0ÿ8/$ÿbÿ9"Y$ÿ8Ydÿ8"0$$7$Y!ÿ
   bÿ8ÿ8Yÿ&Y89]ÿ#/$0#0($ÿ8/$ÿ8,#0$0ÿ8Yÿ8,&$ÿ-#0ÿ#/$0ÿ8ÿd$80ÿbÿ9Y(ÿ80#&Yÿk4ÿ8Yÿ#&0!ÿbÿ%8Yÿ&$ÿd#&ÿ-#0ÿ9!
   8Yÿbÿ9!ÿbÿl&9$ÿ97dÿ#Yÿ"9/$ÿ8ÿ-&%(!ÿ
   bÿ9ÿ8 #ÿ,$ÿ%#Y8%9Y"ÿ7dÿ8d$0ÿ8,#&ÿ"&98Y%$ÿ8ÿ0#7#$ÿ,#ÿb$"8ÿd9%8ÿ807]ÿ$7#9#Y8ÿ8Yÿ909&8ÿ807
   #ÿ7$!ÿ
    ÿ$"089Y"ÿ#ÿ#-ÿ7$ÿ9Yÿd#&0ÿ"0#&ÿY$$ÿ#ÿ,$ÿ0$7#/$ÿ977$98$d!ÿ
   bÿ9ÿY$/$0ÿ9"Yÿ8ÿg_ÿbÿ9ÿ8dÿ8$/$0ÿ$ÿ-&%(ÿbÿ8Yÿ8,#&ÿd#&]ÿ eÿ8Yÿ#$0!ÿbÿ9ÿ&Y#8ÿ9ÿ#$ÿ,8"ÿ#-ÿ9]
   8Yÿ"&$ ÿ8ÿbÿ#$Yÿ#0(!ÿ,$%8&$ÿd#&ÿ#Yÿ,&9ÿ8ÿ0$89#Y9ÿ9ÿ"#ÿd#&ÿ97dÿ80$ÿ#Y$ÿ9ÿ"#!ÿ$ÿ#0(
   #&"ÿ9ÿ"$ÿd#&ÿ9Yÿ8ÿ08ÿ8Yÿ78($ÿd#&ÿ-$$ÿ9($ÿ9ÿ,$%8&$ÿ97dÿd#&ÿ9Y(ÿd#&ÿ8/$ÿ#7$9Y"ÿ0#Y"ÿ9ÿd#&!
   9ÿ9ÿdÿ$/$0d#Y$ÿ%#$ÿ#ÿ̀ÿ8/$ÿ9 &$ÿ9ÿ$90ÿ&Y9#Yÿ8Yÿbÿ-$ÿ9ÿ7900#0ÿ9ÿ\9987ÿ$Yÿbÿ0$89m$ÿ$ÿ8
   8%&8dÿ#9Y"ÿ7$ÿ%&ÿ/9,$ÿ9Yÿ97ÿ,$%8&$ÿbÿ8ÿ0d9Y"ÿ#ÿ89"Yÿ9ÿ8Yÿ$"#ÿ08ÿ0$$Y9Y"ÿ#ÿ"#!ÿ
   $Yÿ80dÿ9$ÿ8ÿd$80ÿbÿ8ÿ8%&8dÿ8ÿ%&$!ÿ$ÿ9ÿ$ÿ87$ÿ78Y9&89#Yÿ$%Y9l&$ÿ8ÿa$--ÿ8Yÿ8$98ÿ&$ÿ#Y
   &ÿ8ÿ8Yÿ9ÿ8ÿ87#ÿ8ÿ9-ÿ"#ÿ8ÿ0$79Y9Y"ÿ7$ÿ#-ÿ8!ÿ$ÿ#&ÿ-$$ÿ##ÿ"##ÿ,&ÿ$Yÿ,$ÿ#ÿY8dÿbÿ#&ÿ-$$
   #0Yÿ,&ÿ&978$dÿ-##9Y"ÿ7dÿ$80ÿ$ÿ7$ÿ#ÿ7dÿ9Yÿ-87$!ÿ8Yÿd$ÿ eÿ8$Yÿ#&9$ÿ$ÿ-08"9$ÿ$"#ÿ08ÿ8
    eÿ8ÿ,$%#7$ÿ#0ÿ88dÿ8!ÿ
   bÿ#Yÿ$8(ÿ#ÿd#&ÿ7#0$ÿ#Yÿ9ÿ&Y$ ÿd#&ÿ8Yÿ#7$ÿ$!ÿbÿ8/$ÿ$ 9#Yÿd#&ÿ%8Yÿ8dÿ7$ÿ#ÿ#ÿ8ÿ8
   9Y 87$6898!%#7ÿ!ÿ,$%8&$ÿbÿ8/$ÿ/8&$!ÿ$ÿ#Yÿ8%$Yÿ$ÿ80$ÿ80$8dÿ8%$Y$ÿ9Y$0$Ydÿ eÿ$8%$ÿ$#$
   8ÿ$dÿ8/$ÿ#ÿ#ÿ#7$9Y"ÿ#ÿ,$ÿ9ÿ"#ÿ8Yÿ8ÿbÿ$-ÿbÿ0$89m$ÿ$ÿ9$ÿbÿ8ÿ,$$Yÿ9$Y9Y"ÿ#!ÿ8ÿ9$ÿ8ÿ8ÿ#ÿ"##
   9ÿ#&ÿ$ÿ7$ÿ#ÿ%8Y"$ÿ#ÿbÿ-$ÿ9ÿ$ÿ7900#0ÿ$n$0%9$ÿ08$0ÿ8Yÿ-##ÿ7dÿ#Yÿ9Y&99#Y!
   bYÿ$ÿ7$8Y97$]ÿd#&ÿ%#&ÿ(9Ydÿ0$97,&0$ÿ7$ÿ-#0ÿ8ÿ#-ÿ7dÿ eÿ0#&%ÿbÿ87ÿY#ÿ#Y"$0ÿ8,$ÿ#ÿ&$]ÿÿ9Yÿe]
    ÿ9Yÿ&]ÿ9/$ÿ8d7$Y]ÿ8Yÿ fÿg_ÿ_!ÿ,$%8&$ÿ"87$ÿ9ÿ&!ÿ8$ÿ80$ÿ#Yÿ,$%8&$ÿ$ÿ8ÿ"#ÿ9$ÿ#ÿ8Y
   78Y9&8$!ÿ
11789!"##"$!%#717891&15'9()*$3+,$,,-./9$). $80%)8.$077 "9)7 "-1*223+5*33+*234423404. 97)7 "-1*223+5*33+*25 214
012314545Case 2:20-cv-11659-GAD-DRG 6789ÿÿ
                                     ECF    ÿ17-1,
                                          No.   ÿÿ
                                                       ÿÿÿ
                                                      PageID.239      
                                                                     Filed 12/04/20                 Page 18 of 52
   6-ÿ7#&ÿ88ÿ7#0$ÿ$ÿ6ÿ87ÿ78(98"ÿ7#0$ÿ9ÿ/9$#ÿ897ÿ$:#98"ÿ$ÿ8$08ÿ$0$ÿ88ÿ#ÿ7#&ÿ%88ÿ8%&87ÿ-98
   807#87ÿ,7ÿ9/98"ÿ7#&0ÿ9-$ÿ88ÿ-##98"ÿ7#&0ÿ$80;ÿ8#ÿ$98"ÿ&$ÿ<909&8ÿ=#0(<ÿ#ÿ7889&8$ÿ#ÿ7#&0ÿ$80ÿ9ÿ-$$98"
   98#ÿ8ÿÿ,$8$-9ÿ8ÿ$8%$0ÿ#/$0ÿ8ÿ7#&ÿ88ÿ#ÿ#!ÿ


     ÿ



   >??@ÿBCDCÿ
   ÿ.ÿ909&8ÿ$8%$0
   98ÿ 87$ÿ6898
   98 87$6898!%#7
   ÿ7$ÿ#8ÿ8%$,##(E




11789!"##"$!%#717891&15'9()*$3+,$,,-./9$). $80%)8.$077 "9)7 "-1*223+5*33+*234423404. 97)7 "-1*223+5*33+*25 414
012314545Case 2:20-cv-11659-GAD-DRG                     6789ÿPageID.240
                                               ECF No. 17-1, ÿÿÿ8 Filed 12/04/20 Page 19 of 52

                                                                             /0123ÿ536672ÿ8301239:9;36672<=;3109:>;?

 @ABCÿDEFÿ3::722
 /B;1G12HI3H1>GÿJA1Gÿ@03;72ÿKG1L7I27ÿM9N$87N9&'$$998O7897P                     QRÿSÿ2*Rÿ4545ÿ8ÿ"25ÿT
 Uÿ)98ÿT8ÿM89878O7897P
          ÿ'8'ÿ78ÿ
    '7ÿV007ÿW313ÿM9N$87898O7897P
   X8ÿS8Rÿ#ÿ2Rÿ4545Rÿ3,2ÿ7
   S#Yÿÿ8
   UÿX8NN8ÿ9'ÿM78N87NO9N$87N9&'7PRÿX8NN8ÿ9'ÿM879NO9N$87N9&'7P
   Rÿ
   Zÿ87ÿ'[9Nÿÿ8ÿ7[ÿÿ8Nÿ9ÿZÿ89ÿ$'ÿ9Nÿ$ÿ8NÿZÿ87ÿNÿ8#ÿÿ8ÿ9ÿ8Nÿ[ÿ8ÿÿ7
   9ÿ9ÿ
   U8Nÿ[ÿ
   ÿ8ÿ9ÿÿ9ÿ[ÿ
     ÿ
   V007ÿW313ÿ
   \]ÿ%ÿS9'98ÿU8'
   U9Nÿ 87ÿ6898
   U9N 8768987
   )ÿ7ÿNÿ8#^




11789717891159 !3"###$%&9 %8' 8%'779 7$(!)2*3"5!33225+4+++",0%-2%97 7$(!)2*3"5. 212
012314545Case 2:20-cv-11659-GAD-DRG                 678
                                               ECF No.  9ÿÿPageID.241
                                                       17-1, ÿ9ÿ997Filed
                                                                                    12/04/20 Page 20 of 52

                                                                             ./012ÿ425561ÿ72/012898:25561;<:20/89=:>

 ?@ABÿ9=5CD0<EFÿ0GHD0G<6:6GF
 .A:0G01FD2F0=GÿI@0Gÿ?/2:61ÿJG0K6D16ÿL9879&998M7897N                     OPÿQÿ2)Pÿ4545ÿ8ÿ#25ÿRS
 Tÿ(98ÿS8ÿL89878M7897N
          ÿ8ÿ78ÿ
    7ÿU//6ÿV202ÿL987898M7897N
   W8ÿSPÿ$ÿ"Pÿ4545Pÿ)4#ÿ7
   Q$Xÿ9ÿ997
   TÿW88ÿR9ÿL879M9879&7NPÿW88ÿR9ÿL7887M9879&7N




   R8ÿY7&ÿÿ978ÿ7ÿÿ9ÿ97798ÿ8ÿÿ8ÿ8ÿÿ7ÿÿ8ÿ8ÿ98
   ÿÿ9ÿÿ7ÿZÿ9ÿÿÿÿÿÿÿ7ÿ978ÿÿ9ÿ
   T8ÿÿY8
    ÿ
   U//6ÿV202ÿ
   [\]ÿ%ÿQ998ÿT8
11789717891159!"3#$$$%&9!%8!8%779!7'"(2)3#5"3)0)2#44*455+%,!2%97!7'"(2)3#5- 214
012314545Case 2:20-cv-11659-GAD-DRG                 678
                                               ECF No.  9ÿÿPageID.242
                                                       17-1, ÿ9ÿ997Filed
                                                                                    12/04/20 Page 21 of 52
   .9ÿ 87ÿ6898
   .9 8768987
   (ÿ7ÿÿ8$/




11789717891159!"3#$$$%&9!%8!8%779!7'"(2)3#5"3)0)2#44*455+%,!2%97!7'"(2)3#5- 414
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.243 Filed 12/04/20 Page 22 of 52




                 Exhibit E
4/20/2020 Case      2:20-cv-11659-GAD-DRG ECF No. 17-1,  PageID.244
                                                   @twinﬂamesgaia | Linktree Filed 12/04/20 Page 23 of 52




                                                  @twinflamesgaia



                             Sign Up Today for Twin Flame Academy! ONLY A FEW SPOTS LEFT!



                                         Sign Up today for a FREE consultation



                                                Check out our Youtube!



                                                 Like Us on Facebook!




https://linktr.ee/twinﬂamesgaia                                                                             1/1
4/16/2020 Case   2:20-cv-11659-GAD-DRG ECF No. 17-1,
                                                ServicesPageID.245
                                                        | Twin Flames Gaia Filed 12/04/20 Page 24 of 52


      This is Google's cache of https://www.twinflamesgaia.com/sessions. It is a snapshot of the page as it appeared on Feb
      13, 2020 03:45:04 GMT. The current page could have changed in the meantime. Learn more.

      Full version        Text-only version         View source
      Tip: To quickly find your search term on this page, press Ctrl+F or ⌘-F (Mac) and use the find bar.




                                                                Sessions
                                                      Discover your Divine
                                                            Power
                                                      Align with your Twin
                                                             Flame
                                                     & Love yourself today!
                                                     We are happy to guide
                                                           you there.

                                                 Click Here to SAVE $44 on your first Session with u




                                                  The Difference of Our
                                                  Work
                                                In just an hour you can move through things that could
                                                take you years
                                                of circling in upsets and mirror exercises. There is
                                                nothing wrong with you. Instead of looking for
                                                problems, our sessions are focused on helping you
                                                build up your confidence, presence, and self love. It's in
                                                this state that you attract your Twin Flame. Being is true
                                                surrender. You don't have to question your truth to
                                                know what feels right in your heart. Our sessions are
                                                simply designed to quickly shift you back into your
                                                power and divinity.

                                                Our sessions empower people through any life
                                                circumstance. Trauma, and
                                                old relationship patterns fall away with these powerful
                                                sessions, people
                                                manifest new jobs, Health improves, and their Twin
                                                Flames showing up and texting has happened within
                                                minutes. Just read our testimonials!

                                                All sessions are private, completely confidential, and
                                                highly effective.

                                                Sessions are held over video chat, Zoom cloud

https://webcache.googleusercontent.com/search?q=cache:GBUo4AvvgDMJ:https://www.twinﬂamesgaia.com/sessions+&cd=5&hl=en&ct=clnk&gl=us   1/3
4/16/2020 Case   2:20-cv-11659-GAD-DRG ECF No. 17-1,
                                                ServicesPageID.246
                                                        | Twin Flames Gaia Filed 12/04/20 Page 25 of 52
                                                meetings is preferred but we can also do Facebook or
                                                google meetups.

                                                For packages, you will be sent to your payment email
                                                upon payment within 24 hours. What are you waiting
                                                for? Change your life today!




                                                 Click Here to SAVE $44 on your first Session with us!




                                                  Coaching & Packages

                                                 Alignment Coaching
                                               This powerful session is divinely guided to
                                               awaken you into perfect harmony with the love
                                               of your life. It is an hour long & very powerful.
                                               We offer both single sessions and discounted
                                               packages if you are wanting to make that extra
                                               boost happen with regular work.

                                               We use a variety of divinely guided techniques
                                               including the mirror exercise, life purpose
                                               work, trauma healing, Twin flame healing
                                               techniques, hara alignment, chakra healing,
                                               and soul retrieval to help you learn how to
                                               heal your life and achieve your dreams.
                                               Sessions are divinely guided and are designed
                                               to help you find your own Divine Power.




                                                            Alignment Coaching Sessions and Packages




                                                 Alignment Coaching &
                                                 Reading!
                                                 This session is an hour of virtual in
                                                 person work, with a channeled
                                                 reading to help guide you. It
                                                 includes channeled messages,
                                                 decrees and areas of self
                                                 improvement to help you grow
                                                 deeper into self love. Our
                                                 readings are very valuable- and
                                                 you will see major shifts as you
                                                 love yourself and follow your
                                                 heart.

                                                 Channeled progress readings
https://webcache.googleusercontent.com/search?q=cache:GBUo4AvvgDMJ:https://www.twinﬂamesgaia.com/sessions+&cd=5&hl=en&ct=clnk&gl=us   2/3
4/16/2020 Case   2:20-cv-11659-GAD-DRG ECF No. 17-1,
                                                ServicesPageID.247
                                                        | Twin Flames Gaia Filed 12/04/20 Page 26 of 52

                                                 arrive within 1-3 business days of
                                                 the session, but may take as long
                                                 as 7 business days.




                                                            Alignment Coaching & Reading Sessions and Packages




                                               Loving yourself Guarantees
                                               Results
                                               At Twin flames Gaia, we stand behind the quality
                                               of our work. All sales are final, no refunds. If you
                                               need to reschedule please email with at least 24
                                               hours notice so that you do not forfeit your
                                               session. We are not medical professionals and
                                               spiritual advice is not medical advice, nor should
                                               it replace medical advice. You are responsible
                                               for your health. You are responsible for your
                                               spiritual work. As you love yourself you will find
                                               results.

                                               Spiritual work is not a substitute for medical
                                               attention, examination, diagnosis or treatment.
                                               Yoga is not recommended and is not safe under
                                               certain medical conditions and should be
                                               approved with a physician if you have concerns
                                               about it. Please advise the teacher before class
                                               if you have any current health conditions and
                                               need modifications. Any advice given is spiritual
                                               advise and is not to replace medical care. Your
                                               participation waives liability of Twin Flames
                                               Gaia, Elle Gaia, and affiliates.



                                                               ©2019 Twin Flames Gaia




https://webcache.googleusercontent.com/search?q=cache:GBUo4AvvgDMJ:https://www.twinﬂamesgaia.com/sessions+&cd=5&hl=en&ct=clnk&gl=us   3/3
10/9/2020 Case    2:20-cv-11659-GAD-DRG ECFTwin
                                            No.   17-1,
                                                ﬂame       PageID.248
                                                     help consultation          Filed 12/04/20 Page 27 of 52
                                                                       by Twinﬂamesgaia



                                                                                                          Join
           Find Services

    Looks Like This Service Is On Hold
     Lifestyle  Spiritual & Healing
     I will twin flame help consultation
               twinflamesgaia


                                                                                                  Full Screen




     30 minute consultation                                                                                $5
     I will show you the best success plan to meet, discover, & come into twin flame union
      2 Days Delivery  1 Revision



                                                                     Contact Seller

     About This Gig
     Do you want to know the secrets to being in twin flame union? Would you like to nd out
     who your Twin Flame is, or how to a ract your Twin Flame? In this 30 minute consultation
     we will explore what you need to come into union, how to do the most important Twin
     Flame Tool, the Mirror exercise, and chat about services and classes to support you into
     Harmonious Twin Flame Union
https://www.ﬁverr.com/twinﬂamesgaia/build-you-a-success-plan-for-your-twin-ﬂame-relationship                     1/3
     Harmonious
10/9/2020 Case
                 Twin Flame Union.
            2:20-cv-11659-GAD-DRG                             ECFTwin
                                                                  No.   17-1,
                                                                      ﬂame       PageID.249
                                                                           help consultation          Filed 12/04/20 Page 28 of 52
                                                                                             by Twinﬂamesgaia

     + See More

     About The Seller




                                                                     twinflamesgaia

                                                                         Contact Me


           From
           United States
           Member since
           Mar 2019

           I'm a Twin Flame & Ascension Coach a iliated with Twin Flames Universe, and
           founder of Twin Flames Gaia .com. I o er divinely guided sessions that will help you
           clear blocks to being with your one true love your Twin Flame, and your Life
           + See More


            Note: Spiritual & Healing services do not replace professional counseling
          If you seek medical, legal, nancial, or any other professional advice, reach out to a licensed or
          quali ed professional.


     Related Tags
        psychic              love           soulmate               twin flame                  twin soul


https://www.ﬁverr.com/twinﬂamesgaia/build-you-a-success-plan-for-your-twin-ﬂame-relationship                                         2/3
10/9/2020 Case    2:20-cv-11659-GAD-DRG ECFTwin
                                            No.   17-1,
                                                ﬂame       PageID.250
                                                     help consultation          Filed 12/04/20 Page 29 of 52
                                                                       by Twinﬂamesgaia




     Categories
     About
     Support
     Community
     More From Fiverr


                                                           © Fiverr International Ltd. 2020


                                                                        English          $USD




https://www.ﬁverr.com/twinﬂamesgaia/build-you-a-success-plan-for-your-twin-ﬂame-relationship                   3/3
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.251 Filed 12/04/20 Page 30 of 52
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.252 Filed 12/04/20 Page 31 of 52




                  Exhibit F
10/9/2020 Case   2:20-cv-11659-GAD-DRG         ECF
                                Lewis & Lin, LLC Mail - No.  17-1,from
                                                        RE: Message  PageID.253
                                                                       justin@ilawco.com Filed  12/04/20 Page 32 of 52
                                                                                         via www.ProcessServing.co.uk



                                                                                                   Justin Mercer <justin@ilawco.com>



 RE: Message from justin@ilawco.com via www.ProcessServing.co.uk
 Simon Pinkney <simon@processserving.co.uk>                                                                    Fri, Jul 10, 2020 at 6:01 AM
 To: Justin Mercer <justin@ilawco.com>


    Dear Justin,



    Thank you for your email. I will send you our invoice by email shortly.



    Normally we can get in to see Notaries within 3-5 days or sooner. However, due to the pandemic, we have had one or two
    problems recently as Solicitors / Notaries ofﬁces have been closed. Lots of businesses are opening back up now though.



    Kind regards,

    Simon




    Simon Pinkney

    PB Process Servers UK
    Nationwide Process Serving – Enquiry Agents – Legal Support Services




    t. +44 (0) 113 286 83 80



    e. Simon@ProcessServing.co.uk |w. www.ProcessServing.co.uk



    Ofﬁce: PB Process Servers UK, First Floor, 71 Kingsway, Garforth, Leeds, LS25 1DQ, United Kingdom




    From: Justin Mercer <justin@ilawco.com>
    Sent: 09 July 2020 12:16
    To: Simon Pinkney <simon@processserving.co.uk>
    Subject: Re: Message from justin@ilawco.com via www.ProcessServing.co.uk



    Thanks Simom.



https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1671823693100020926&dsqt=1&simpl=msg-f%3A1671823693100…   1/2
10/9/2020 Case    2:20-cv-11659-GAD-DRG         ECF
                                 Lewis & Lin, LLC Mail - No.  17-1,from
                                                         RE: Message  PageID.254
                                                                        justin@ilawco.com Filed  12/04/20 Page 33 of 52
                                                                                          via www.ProcessServing.co.uk
    Could we proceed to serve the attached summons and complaint and have the affidavit notarized before a notary public?



    How long after completion of service will it take to be notarized by a notary?



    Thanks again,

    Justin



    Justin Mercer

    Associate




    justin@iLawco.com

    81 Prospect Street, Suite 8001 | Brooklyn, NY 11201

    tel. (718) 243-9323 Ext. 6 | fax. (718) 243-9326
    iLawco.com | TrademarkAttorneys.com | Defamation.NYC

    This electronic message transmission contains information from this law ﬁrm which may be conﬁdential or privileged. The information is intended to be for the
    use of the individual or entity named above. If you are not the intended recipient, be aware that any disclosure, copying, distribution or use of the contents of
    this information is prohibited.




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1671823693100020926&dsqt=1&simpl=msg-f%3A1671823693100…                             2/2
10/9/2020 Case    2:20-cv-11659-GAD-DRGLewisECF
                                             & Lin,No. 17-1,
                                                   LLC Mail       PageID.255
                                                            - Elizabeth               Filed
                                                                        Kaloczi - Summons      12/04/20 Page 34 of 52
                                                                                          and Complaint



                                                                                                    Justin Mercer <justin@ilawco.com>



 Elizabeth Kaloczi - Summons and Complaint
 Simon Pinkney <simon@processserving.co.uk>                                                                  Mon, Aug 10, 2020 at 4:57 AM
 To: Justin Mercer <justin@ilawco.com>


    Dear Justin,



    We have attended 4 times to date at the service address, which is a private residential property with a porch shaped like a
    church entrance but have been unable to obtain a reply. We have spoken with the neighbours on both sides, but they say
    that the occupants keep very much to themselves and never speak.



    We pass by the address quite often so will try a couple of more times to see if I can get a reply.

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1674628176770257652&simpl=msg-f%3A1674628176770257652   1/1
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.256 Filed 12/04/20 Page 35 of 52




                 Exhibit G
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.257 Filed 12/04/20 Page 36 of 52
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.258 Filed 12/04/20 Page 37 of 52
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.259 Filed 12/04/20 Page 38 of 52
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.260 Filed 12/04/20 Page 39 of 52
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.261 Filed 12/04/20 Page 40 of 52
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.262 Filed 12/04/20 Page 41 of 52




                 Exhibit H
10/9/2020 Case    2:20-cv-11659-GAD-DRGLewisECF
                                             & Lin,No. 17-1,
                                                   LLC Mail       PageID.263
                                                            - Elizabeth               Filed
                                                                        Kaloczi - Summons      12/04/20 Page 42 of 52
                                                                                          and Complaint



                                                                                                    Justin Mercer <justin@ilawco.com>



 Elizabeth Kaloczi - Summons and Complaint
 Simon Pinkney <simon@processserving.co.uk>                                                                  Thu, Aug 27, 2020 at 4:49 AM
 To: Justin Mercer <justin@ilawco.com>

    Justin

    My process server says:-

    I have still been unable to obtain a reply and not sure we will.

    I stopped when passing on Wednesday 12th August at 8:20pm when lights were on and a TV was on in the front room but
    no reply was obtained. There was also an 05 reg Citroen on the drive. There was no one in the room with the TV so it is
    possible they had gone out but I suspect they were home but would not answer the door. I knocked several times.

    I then attended on Monday 17th August at 3:45pm and Friday 21st August at 10am but obtained no reply.
    I have tried other neighbours but other than confirming a black family reside there no one will confirm their names.
    I don’t think we are going to get a reply here having now been 7 times so will close and return a Statement of Attempts.

    Kind regards,
    Simon

    Simon Pinkney
    PB Process Servers UK
    Nationwide Process Serving – Enquiry Agents – Legal Support Services
    t. +44 (0) 113 286 83 80
    e. Simon@ProcessServing.co.uk |w. www.ProcessServing.co.uk
    Office: PB Process Servers UK, First Floor, 71 Kingsway, Garforth, Leeds, LS25 1DQ, United Kingdom

    From: Justin Mercer <justin@ilawco.com>
    Sent: Friday, August 21, 2020 10:25:40 PM
    [Quoted text hidden]


    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1676167807283922296&simpl=msg-f%3A1676167807283922296   1/1
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.264 Filed 12/04/20 Page 43 of 52




                   Exhibit I
10/9/2020 Case    2:20-cv-11659-GAD-DRG
                        Lewis & Lin, LLC Mail - ElizabethECF
                                                          KalocziNo.   17-1,
                                                                  - Summons andPageID.265            Filed
                                                                                Complaint - Invoice 27675    12/04/20
                                                                                                          from               Page
                                                                                                               PB Process Servers UK -44  of 52
                                                                                                                                      01/09/2020



                                                                                                          Justin Mercer <justin@ilawco.com>



 Elizabeth Kaloczi - Summons and Complaint - Invoice 27675 from PB Process
 Servers UK - 01/09/2020
 Simon Pinkney <simon@processserving.co.uk>                                                                         Wed, Sep 2, 2020 at 9:54 AM
 To: "justin@ilawco.com" <justin@ilawco.com>


    Dear Justin



    Please ﬁnd attached Visa Receipt. I will let you know as soon as I have the trace result.

    [Quoted text hidden]


          Vr27675_02092020143426.PDF
          57K




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1676730582194926978&simpl=msg-f%3A1676730582194926978          1/1
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.266 Filed 12/04/20 Page 45 of 52




                   Exhibit J
10/9/2020 Case    2:20-cv-11659-GAD-DRGLewisECF
                                             & Lin,No. 17-1,
                                                   LLC Mail       PageID.267
                                                            - Elizabeth               Filed
                                                                        Kaloczi - Summons      12/04/20 Page 46 of 52
                                                                                          and Complaint



                                                                                                    Justin Mercer <justin@ilawco.com>



 Elizabeth Kaloczi - Summons and Complaint
 Simon Pinkney <simon@processserving.co.uk>                                                                  Thu, Sep 3, 2020 at 12:07 PM
 To: Justin Mercer <justin@ilawco.com>


    Dear Justin,



    We have undertaken a trace enquiry. No new address information is available.



    However, the tracing agent has found this subject on Facebook: https://www.facebook.com/profile.php?id=1140485803.
    She is known as ‘Shakti’.



    She runs a pilates studio which is in the back garden of the address at; 132 Cottonmill Lane, St. Albans, AL1 2EZ. She
    post’s lots of videos from her Facebook and she was present at this studio a couple of weeks ago (18/08/2020).



    There is also a video posted 14/08/2020 which shows subject to be inside the property at 132 Cottonmill Lane. I have
    cross referenced these video’s with pictures of the property taken from Zoopla: https://www.zoopla.co.uk/property-
    history/132-cottonmill-lane/st-albans/al1-2ez/48273079.



    No links to any other UK address currently. Might be worth another visit as I think she is still there, she certainly was still
    there a few weeks ago. However, we would need to raise a further invoice for this due to the number of visits already
    made.



    Please let me know if we should proceed.

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1676829503645928691&simpl=msg-f%3A1676829503645928691   1/1
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.268 Filed 12/04/20 Page 47 of 52




                 Exhibit K
10/9/2020 Case    2:20-cv-11659-GAD-DRGLewisECF
                                             & Lin,No. 17-1,
                                                   LLC Mail       PageID.269
                                                            - Elizabeth               Filed
                                                                        Kaloczi - Summons      12/04/20 Page 48 of 52
                                                                                          and Complaint



                                                                                                    Justin Mercer <justin@ilawco.com>



 Elizabeth Kaloczi - Summons and Complaint
 Simon Pinkney <simon@processserving.co.uk>                                                                   Mon, Sep 7, 2020 at 5:10 AM
 To: Justin Mercer <justin@ilawco.com>


    Justin,



    Tony’s comment are; The property is a terrace with an alleyway to the side shared with the neighbouring property, there is
    no evidence that she runs a palates studio from here and no signage.

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=2106613bac&view=pt&search=all&permmsgid=msg-f%3A1677165662005010858&simpl=msg-f%3A1677165662005010858   1/1
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.270 Filed 12/04/20 Page 49 of 52




                 Exhibit L
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.271 Filed 12/04/20 Page 50 of 52
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.272 Filed 12/04/20 Page 51 of 52




                Exhibit M
Case 2:20-cv-11659-GAD-DRG ECF No. 17-1, PageID.273 Filed 12/04/20 Page 52 of 52
